In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 13‐1377 
IN RE: 
MISSISSIPPI VALLEY LIVESTOCK, INC., 
                                                                 Debtor. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Western Division. 
           No. 12‐C‐50341 — Frederick J. Kapala, Judge. 
                     ____________________ 

    ARGUED SEPTEMBER 30, 2013 — DECIDED MARCH 12, 2014 
                 ____________________ 

   Before WOOD,  Chief Judge, and BAUER and KANNE, Circuit 
Judges. 
    WOOD,  Chief  Judge.  This  case  calls  on  us  to  enter  the 
world of  commercial livestock operations. In  happier times, 
Mississippi  Valley  Livestock  was  in  the  business  of  buying 
and  selling  fatted  livestock  for  slaughter  and  processing. 
Mississippi  Valley  had  an  arrangement  with  J&R  Farms 
(J&R)  under  which  the  former  agreed  to  sell  some  of  J&R’s 
cattle  to  a  particular  buyer.  Shortly  before  declaring  bank‐
ruptcy,  Mississippi  Valley  paid  J&R  nearly  $900,000  repre‐
senting  completed  sales.  The  bankruptcy  trustee  now  seeks 
to recover those funds under the preferential‐transfer provi‐
2                                                       No. 13‐1377 

sion of the Bankruptcy Code, 11 U.S.C. § 547(b). The trustee’s 
efforts  were  unsuccessful  in  both  the  bankruptcy  court  and 
the district court. Although we have no quarrel with much of 
what those courts did, we conclude that further proceedings 
are necessary, because it is unclear how much of the money 
could  properly  be  traced  to  a  constructive  trust  in  favor  of 
J&R. 
                                  I 
     Beginning  in  early  January  2007,  Mississippi  Valley 
agreed to sell cattle to Swift Con‐Agra (Swift). It planned to 
fulfill that agreement in part with cattle it had received from 
J&R and in part with cattle from other suppliers. Important‐
ly,  Mississippi  Valley  was  merely  the  holder  of  J&R’s  cattle, 
rather than the purchaser or owner. Because the relationship 
between Swift and J&R had soured, Mississippi Valley chose 
not to inform Swift that some of the cattle it was delivering 
to  Swift  were  actually  J&R’s.  The  unwitting  Swift  paid  for 
these purchases with checks made out to Mississippi Valley. 
Mississippi  Valley  deposited  the  checks  in  its  own  general 
operating  account,  and  then  from  time  to  time,  it  sent  J&R 
checks  representing  the  proceeds  of  the  sales  of  the  latter’s 
cattle.  
    This  arrangement  worked  well  until  Mississippi  Valley 
stopped making timely remittances to J&R. As the debts ac‐
cumulated,  J&R  sent  Mississippi  Valley  increasingly  frantic 
demands  for  payment.  In  one  handwritten  letter  dated 
March 6, 2007, J&R proprietor Ron Lahr listed 14 head of cat‐
tle for which J&R had not yet been paid. “I still have not re‐
ceived  my  money,”  complained  Lahr.  “I  think  it  has  been 
long  enough.  I  don’t  want  to  hear  excuses.  …  I  know  you 
have all this money, I want it[.] Fed Ex or wire to me tomor‐
No. 13‐1377                                                             3 

row.  This  is  getting  old,  the  lies  and  waiting  for  it.  You  are 
just using it.” Lahr’s pleas did not fall on deaf ears. Over the 
next month, Mississippi Valley sent seven checks to J&R to‐
taling $862,747.31.  
    Less than 90 days later, on May 25, 2007, several creditors 
filed  an  involuntary  petition  for  relief  against  Mississippi 
Valley  under  Chapter  7  of  the  Bankruptcy  Code.  Acting  as 
Mississippi Valley’s bankruptcy trustee, Stephen Balsley (the 
Trustee) sought to avoid the seven payments to J&R as pref‐
erential  transfers.  The  parties  agreed  that  the  transfers  met 
all the requirements of a preference, if the transferred funds 
constituted  “an  interest  of  the  debtor  in  property.”  See  11 
U.S.C. § 547(b). But J&R insisted that Mississippi Valley nev‐
er had the requisite property interest in the funds. 
   J&R  argued  that  Mississippi  Valley  held  the  cattle‐sale 
proceeds  for  J&R’s  benefit—in  effect,  in  trust.  Because  the 
proceeds were held in trust, J&R said, they were never part 
of Mississippi Valley’s estate and therefore the payments did 
not  satisfy  the  definition  of  an  avoidable  preference.  The 
Trustee took the position that Mississippi Valley’s estate did 
have  an  interest  because  the  funds  were  commingled  with 
Mississippi  Valley’s  general  operating  account,  rather  than 
segregated  into  a  separate  account.  This  meant,  the  Trustee 
argued, that payments drawn from that account were indeed 
avoidable as preferences. 
     The  bankruptcy  court  granted  summary  judgment  in 
J&R’s favor, and the district court affirmed. “Because the un‐
contested facts in this case show that Mississippi Valley only 
held  the  property  as  bailee  for  J&R,”  the  district  court  con‐
cluded, “Mississippi Valley had no equitable or legal interest 
in  the  property.”  Therefore,  the  court  determined,  the  pay‐
4                                                          No. 13‐1377 

ments  were  not  a  transfer  of  an  interest  of  the  debtor  in 
property. The court did not analyze the propriety of impos‐
ing a constructive trust on the funds in J&R’s favor, nor did it 
trace  the  payments  to  the  proceeds  derived  from  sales  of 
J&R’s  cattle.  The  Trustee  timely  appealed  the  judgment  to 
this court. 
                                   II 
    Like  the  district  court,  we  review  a  bankruptcy  court’s 
factual  findings  for  clear  error  and  its  legal  conclusions  de 
novo. In  re Davis, 638 F.3d  549, 553 (7th Cir. 2011). The  deci‐
sion  whether to  grant summary judgment  is a legal  conclu‐
sion.  In  re  Midway  Airlines,  Inc.,  383  F.3d  663,  668  (7th  Cir. 
2004). 
    This  appeal  turns  on  the  question  whether  Mississippi 
Valley’s  payments  to  J&R  were  a  “transfer  of  an  interest  of 
the  debtor  in  property.”  See  11  U.S.C.  §  547(b).  We  begin 
with a closer look at the terms under which Mississippi Val‐
ley  held  J&R’s  cattle.  We  then  address  two  additional  ques‐
tions:  first,  whether  it  is  possible  to  impose  a  constructive 
trust  for  bankruptcy  purposes;  and  second,  whether  the 
payments  made  here  can  be  traced  to  the  proceeds  of  the 
sales of J&R’s cattle. 
     1. Bailment 
    J&R  contends  that  Mississippi  Valley  held  its  cattle  in 
bailment. Because property interests in bankruptcy are “cre‐
ated  and  defined  by  state  law,”  see  Butner  v.  United  States, 
440  U.S.  48,  55  (1979),  we  look  to  the  law  of  Illinois,  which 
the parties agree governs in this case, to see if bailment is the 
proper characterization of the arrangement.  
No. 13‐1377                                                            5 

   Under Illinois law, “bailment is ‘the delivery of goods for 
some purpose, upon a contract, express or implied, that after 
the  purpose  has  been  fulfilled  [the  goods]  shall  be  redeliv‐
ered  to  the  bailor,  or  otherwise  dealt  with  according  to  his 
directions,  or  kept  till  he  reclaims  them.’”  Kirby  v.  Chi.  City 
Bank  &  Trust  Co.,  403  N.E.2d  720,  723  (Ill.  App.  Ct.  1980) 
(quoting  Knapp,  Stout  &  Co.  v.  McCaffrey,  52  N.E.  898  (Ill. 
1899));  see  also  Berglund  v.  Roosevelt  Univ.,  310  N.E.2d  773, 
775  (Ill. App.  Ct.  1974)  (“Bailment  is  defined  as  the  rightful 
possession  of  goods  by  one  who  is  not  an  owner.”).  Al‐
though  bailment  takes  many  forms,  the  “characteristics 
common  to  every  bailment  are  the  intent  to  create  a  bail‐
ment, delivery of possession of the bailed items, and the ac‐
ceptance of the items by the bailee.” Id. at 775–76. 
    Intent  to  create  a  bailment  may  be  shown  by  “either  an 
express agreement … or an agreement by implication, which 
may  be  gathered  from  the  circumstances  surrounding  the 
transaction, such as the benefits to be received by the parties, 
their  intentions,  the  kind  of  property  involved,  and  the  op‐
portunities  of  each  to  exercise  control  over  the  property.” 
Wall v. Airport Parking Co. of Chi., 244 N.E.2d 190, 192–93 (Ill. 
1969).  Historically,  Illinois  courts  have  found  bailment  in 
cases in which the alleged bailee took possession of goods to 
be sold for the bailor’s benefit. See Wolf & Son v. Shannon, 50 
Ill.App.  396,  402  (Ill.  App.  Ct.  1893)  (“[T]hese  cattle  [were 
placed]  in  the  custody  of  Strahorn  &  Co.,  to  be  sold  for  the 
benefit  of  Wolf  &  Son  …  .  Strahorn  &  Co,  by  receiving  the 
cattle  with  such  knowledge  and  direction,  became  bailees, 
holding the cattle for the use of Wolf & Son.”).  
    Illinois  courts  distinguish  bailments  from  conditional 
sales, which create only an ordinary debtor‐creditor relation‐
6                                                          No. 13‐1377 

ship.  See  Chickering  v.  Bastress,  22  N.E.  542,  543  (Ill.  1889) 
(“[W]hen the identical thing is to be restored in the same or 
an altered form, the contract is one of bailment … but when 
there  is  no  obligation  to  restore  the  specific  article,  and  the 
receiver  is  at  liberty  to  return  another  thing  of  equal  value, 
or the money value … it is a sale.”); see also People v. Moses, 
31 N.E.2d 585, 587 (Ill. 1940) (bailment exists when goods are 
“disposed  of  in  some  particular  manner  as  directed  or 
agreed upon for [the owner’s] benefit”).  
     In distinguishing bailment from sale, the key question is 
whether “the sender [has] the right to compel a return of the 
thing sent, or has the receiver the option to pay for the thing 
in money?” In re Galt, 120 F. 64, 68 (7th Cir. 1903) (applying 
Illinois law). Compare Chickering, 22 N.E. at 543 (finding sale 
where  recipients  “were  vested  with  the  power  and  right  of 
discharging  themselves  from  any  further  obligations  …  by 
paying” for goods), with Lenz v. Harrison, 36 N.E. 567, 568–69 
(Ill.  1893)  (finding  bailment  where  contract  contained  “no 
provision  under  which  [sales  agent]  could  at  any  time  be‐
come the owner of the property”). 
    Over a century ago, our court (applying Illinois law) de‐
cided a case similar to this one: In re Galt. Galt sold wagons 
on  behalf  of  the  Mitchell  and  Lewis  Company.  Under  the 
parties’ agreement, Galt neither owned nor had an option to 
buy  the  wagons.  The  agreement  required  Galt  to  keep  the 
wagons until they were sold, and then to remit cash received 
for them by draft payable to the Company. He was allowed 
to keep any funds obtained in excess of the Company’s price. 
At any time prior to sale, the Company could compel Galt to 
return  the  wagons  in  his  possession,  because  the  Company 
was the owner until sale. When Galt filed for bankruptcy, the 
No. 13‐1377                                                         7 

trustee took control of the wagons in Galt’s possession in or‐
der to sell them for the benefit of Galt’s creditors. We found 
that the arrangement between Galt and the Company was a 
bailment. This meant that the wagons had to be returned to 
the  Company  and  could  not  be  sold  to  satisfy  Galt’s  debts. 
Galt, 120 F. at 68–69.  
     More recently, an Illinois court applied the distinction be‐
tween bailment and sales in Nassar v. Smith, 315 N.E.2d 692 
(Ill. App.  Ct.  1974).  In  Nassar,  two  different parties—Nassar 
and  Bralock—separately  delivered  tires  to  another  person, 
Walden.  A  third  party  then  seized  all  the  tires  in  Walden’s 
possession in execution of a judgment debt against Walden. 
The  court  found  that  Walden  had  the  authority  to  sell  Nas‐
sar’s tires if he paid the cost to Nassar. Therefore, it conclud‐
ed  that  the  transaction  between  Nassar  and  Walden  was  a 
sale.  In  contrast,  Walden  held  Bralock’s  tires  only  for  the 
purpose of whitewalling them, after which the tires were to 
be returned to Bralock. According to the court, this relation‐
ship  presented  a  “classic  form[] of  bailment.”  Based  on  this 
distinction, the court  concluded  that Nassar’s tires could be 
sold  to  satisfy  Walden’s  debt,  but  Bralock’s  had  to  be  re‐
turned to Bralock. Id. at 694–96. 
    Applying  these  principles,  we  conclude  that  a  bailment 
existed  between  J&R  and  Mississippi  Valley.  As  with  Galt’s 
wagons and Bralock’s tires, Mississippi Valley never had an 
ownership  interest  in  J&R’s  cattle;  it  did  not  even  have  an 
option to purchase. Rather, Mississippi Valley possessed the 
cattle  solely  for  the  purpose  of  selling  them  to  Swift.  Al‐
though  Mississippi  Valley  did  not  return  the  cattle  to  J&R, 
Mississippi Valley disposed of the cattle as directed by J&R. 
In  addition,  the  agreement  required  Mississippi  Valley  to 
8                                                          No. 13‐1377 

pay  J&R  immediately  after  the  sales,  as  in  Galt.  This  made 
Mississippi Valley J&R’s undisclosed agent.  Mississippi Val‐
ley  had  no  ownership  or  potential  ownership  stake  in  the 
cattle. Bailment is the best legal description that Illinois law 
furnishes for this arrangement.  
     2. Constructive Trust in Bankruptcy 
     Identifying  Mississippi  Valley  as  the  bailee,  however,  is 
not enough. That is simply a stop along the way to determin‐
ing whether some or all of the payments made to J&R were 
monies  that  the  Trustee  could  recapture  for  the  bankruptcy 
estate. Had Mississippi Valley sent the very same cattle back 
to J&R (as when a theater‐goer retrieves her own car from a 
parking garage after the show), the case would be easy. The 
complicating  fact  is  that  Mississippi  Valley  transferred  cash 
to  J&R,  not  cattle,  and  money  is  fungible.  The  bankruptcy 
court had to create a link between J&R’s cattle and the funds 
that  Mississippi  Valley  sent  to  J&R.  To  accomplish  this,  the 
court needed to impose a constructive trust on the funds. Be‐
cause  a  constructive  trust  is  a  device  that  should  be  used 
with care, this step requires our close scrutiny.  
    A  constructive  trust  is  an  equitable  remedy  for  certain 
claims  in  restitution.  See  generally Andrew  Kull,  Restitution 
in  Bankruptcy:  Reclamation  and  Constructive  Trust,  72  AM. 
BANKR.  L.J.  265  (1998)  (cited  as  Kull).  In  Illinois,  as  in  most 
states,  the  remedy  is  appropriate  “[w]hen  a  person  has  ob‐
tained  money  to  which  he  is  not  entitled,  under  such  cir‐
cumstances that in equity and good conscience he ought not 
retain it … to avoid unjust enrichment.”Smithberg v. Ill. Mun. 
Ret.  Fund,  735  N.E.2d  560,  565  (Ill.  2000);  see  also 
RESTATEMENT  (FIRST)  OF  RESTITUTION  §  160  (1937)  (“Where  a 
person holding title to property is subject to an equitable du‐
No. 13‐1377                                                            9 

ty  to  convey  it  to  another  on  the  ground  that  he  would  be 
unjustly  enriched  if  he  were  permitted  to  retain  it,  a  con‐
structive trust arises.”).  
     The  remedy  of  constructive  trust  applies  to  a  subset  of 
unjust  enrichment:  that  resulting  from  the  unauthorized  or 
invalid transfer of property. See Kull at 287–88. In such cas‐
es—for  example,  transfers  effected  by  conversion,  fraud, 
mistake,  coercion,  undue  influence,  or  breach  of  fiduciary 
duty—the law provides that true ownership of the property 
never  passes  from  transferor  to  transferee.  Although  the 
transferee (such as a bailee) may have actual and even legal 
possession, ownership remains vested in the transferor, who 
has a legal right to demand the return of the property. See In 
re  Teltronics,  Ltd.,  649  F.2d  1236,  1239  (7th  Cir.  1981)  (“The 
rule that property obtained by fraud is not part of the bank‐
rupt’s  estate  represents  the  policy  that  property  should  re‐
main in the  hands  of  its rightful owners,  no  matter how  le‐
gitimate  the  claims  of  creditors.”).  The  term  “constructive 
trust” describes the legal fiction pursuant to which the trans‐
feree holds the property for the benefit of the true owner. It 
is  a  trust  imposed  by  law,  rather  than  one  created  through 
the voluntary act of the settlor. Just as the assets of a conven‐
tional  trust  do  not  enter  the  bankruptcy  estate  when  the 
bankrupt person is the trustee, see 11 U.S.C. § 541(d); Begier 
v.  IRS,  496  U.S.  53,  62–66  (1990);  In  re  Marrs‐Winn  Co.,  103 
F.3d  584,  589  (7th  Cir.  1996);  Matter  of  Wayco,  Inc.,  947  F.2d 
1330, 1332–33 (7th Cir. 1991), the assets of a constructive trust 
do not either. 
   The  transferee  in  possession  does  not  own  the  property 
any more than a parking garage owns a customer’s car, or a 
pickpocket  owns  the  wallet  he  swipes  from  a  purse.  Nor 
10                                                       No. 13‐1377 

does the transferee become the rightful owner of such prop‐
erty by filing a bankruptcy petition. This is the reason assets 
in  a  constructive  trust  are  insulated  from  the  claims  of  the 
debtor’s general creditors. See Belisle v. Plunkett, 877 F.2d 512, 
513  (7th  Cir.  1989);  see  also  5  COLLIER  ON  BANKRUPTCY  ¶ 
541.28[2][a]  (Alan  N.  Resnick  &  Henry  J  Somme  eds.,  16th 
ed.  2011).  As  Justice  Black  put  it,  “[t]he  Bankruptcy  Act 
simply  does  not  authorize  a  trustee  to  distribute  other  peo‐
ple’s property among a bankrupt’s creditors.” Pearlman v. Re‐
liance Ins. Co., 371 U.S. 132, 135–36 (1962).  
    We acknowledge that some courts have rejected this view 
of  constructive  trusts  in  bankruptcy.  See,  eg.,  In  re  Omegas 
Group, Inc., 16 F.3d 1443, 1451 (6th Cir. 1994) (citing Emily L. 
Sherwin, Constructive Trusts in Bankruptcy, 1989 U. ILL. L. REV. 
297).  They  view  the  constructive  trust  as  “fundamentally  at 
odds  with  the  general  goals  of  the  Bankruptcy  Code”  be‐
cause,  as  they  see  it,  that  device  privileges  some  creditors 
over others in a way unconstrained by the Code’s mandates. 
Omegas Group, 16 F.3d at 1451 (quoting In re Stotler & Co., 144 
B.R.  385,  388  (N.D.  Ill.  1992)).  We,  too,  recognize  that  the 
constructive  trust  can  subvert  bankruptcy’s  distribution 
scheme if courts lose sight of the fact that it is an extraordi‐
nary equitable remedy, to be used sparingly. See Amendola v. 
Bayer, 907 F.2d 760, 763 (7th Cir. 1990) (citing Suttles v. Vogel, 
533  N.E.2d  901,  904–05  (Ill.  1988)).  But  we  trust  that  courts 
will not commit this error. 
    The Sixth Circuit, in its influential Omegas Group opinion, 
declared constructive trusts to be “anathema  to  the  equities 
of bankruptcy,” and it barred bankruptcy courts from impos‐
ing them “[u]nless a court has already impressed a construc‐
tive  trust  upon  certain  assets  or  a  legislature  has  created  a 
No. 13‐1377                                                               11 

specific statutory right to have particular kinds of funds held 
as if in trust.” 16 F.3d at 1449. In its view, unjust enrichment 
does  not  exist  in  bankruptcy  because  the  debtor  does  not 
benefit from the invalid possession of the claimant’s proper‐
ty.  Id.  at  1452  (citing  our  opinion  in  Belisle,  877  F.2d  at  516). 
Rather, because “the Code recognizes that each creditor has 
suffered disappointed expectations at the hands of the debt‐
or  …  it  makes  maximization  of  the  estate  the  primary  con‐
cern.”  Id.  “Imposing  a  constructive  trust  on  the  debtor’s  es‐
tate” the court concluded, “impermissibly subordinates  this 
primary  concern  to  a  single  claim  of  entitlement.”  Id.  at 
1452–53.  
    Omegas  Group disagreed with the  Fifth Circuit’s decision 
in  Matter  of  Quality  Holstein  Leasing,  752  F.2d  1009  (5th  Cir. 
1985),  and  so  at  most  we  need  to  choose  sides  on  the  ques‐
tion  whether  property  subject  to  a  constructive  trust  can  be 
excluded from a bankruptcy estate. In our opinion, the Sixth 
Circuit’s  view  draws  too  sharp  a  line  between  constructive 
trusts and ordinary trusts. We are confident that state law is 
up  to  the  task  of  policing  any  possible  abuses  of  the  con‐
structive trust. As we know, “Congress has generally left the 
determination of property rights in the assets of a bankrupt’s 
estate  to  state  law.”  Butner,  440  U.S.  at  54.  Moreover,  to  the 
extent  that  the  Sixth  Circuit  relied  on  the  idea  that  a  con‐
structive  trust  cannot  exist  until  a  court  has  expressly  im‐
posed that remedy, we understand that issue to be controlled 
by state law. We see nothing in Illinois law that calls for such 
a result. Finally, we note that Omegas Group has been sharply 
criticized  in  a  leading  treatise.  See  DOUGLAS  LAYCOCK, 
MODERN AMERICAN REMEDIES 713 (4th ed. 2010).  
12                                                       No. 13‐1377 

    When  a  restitution  claim  is  made  against  a  bankruptcy 
estate, the key question to ask is whether the estate—not the 
now‐defunct  debtor—would  be  unjustly  enriched  by  keep‐
ing  the claimant’s  property.  See  Kull  at 279–80  (“Restitution 
in  bankruptcy  involves  a  kind  of  ‘second‐order’  restitution, 
meaning that the transfer at issue is once removed from the 
transfer  in  which  the  restitution  claim  originates.”).  The 
court should focus its attention on the equities of the unau‐
thorized  transfer  of  the  claimant’s  property  to  the  debtor’s 
creditors. See id.; In re Dameron, 206 B.R. 394, 400 (Bankr. E.D. 
Va. 1997); In re Kamand Constr., Inc., 298 B.R. 251, 255 (Bankr. 
M.D.  Pa.  2003);  Sherwin,  Constructive  Trusts  in  Bankruptcy, 
1989 U. ILL. L. REV. 297, at 317 (court should evaluate “equity 
of the remedy in  the specific context of a contest between a 
constructive trust claimant and other creditors”). 
    One question remains: How  could the  debtor’s creditors 
(that is, the debtor’s bankruptcy estate) gain an equitable in‐
terest  when  the  debtor  itself  had  none?  To  answer  it,  we 
must remember what, in substance, the constructive trust is 
designed to do. The question is not whether the debtor had a 
legitimate  ownership  interest  in  the  disputed  property.  The 
question is whether the law should presume that the debtor 
was  holding  the  property  for  the  benefit  of  another.  If  so, 
then the rightful owner has a claim in restitution against the 
bankruptcy  estate.  The  remedy  for  that  claim,  if  proven,  is 
return of the property, unless a good defense exists.  
    Even  we  have  not  always  described  this  distinction  as 
clearly  as  we  might.  See,  e.g.,  Marrs‐Winn,  103  F.3d  at  589 
(“The  bankruptcy  court’s  jurisdiction  over  Marrs‐Winn’s 
property  extends  only  as  far  as  Marrs‐Winn’s  particular  in‐
terest  in  the  property.  …  It  is  a  well‐settled  principle  that 
No. 13‐1377                                                          13 

debtors  do  not  own  an  equitable  interest  in  property  that 
they  hold  in  trust  for  another[.]”).  But  here  is  why  the  dis‐
tinction matters: If the issue were only the statutory scope of 
the  debtor’s  property,  the  debtor’s  creditors  would  always 
lose in a contest with a claimant who had a valid restitution 
claim  against  the  debtor.  But  if  the  constructive  trust  is  un‐
derstood as the remedy for a restitution claim against the es‐
tate,  the  estate  may  be  able  to  invoke  certain  defenses  that 
were not available to the debtor.  
     For example, in this case, J&R allowed Mississippi Valley 
to  sell  J&R’s  cattle  alongside  Mississippi  Valley’s  own  cattle 
without  notice  to  Mississippi  Valley’s  other  creditors  about 
the  true  ownership  of  the  cattle.  This  failure  to  notify  third 
parties  would  have  no  bearing  on  J&R’s  restitution  claim 
against  Mississippi  Valley  itself.  In  some  cases,  however, 
such  an  arrangement  may  prevent  the  restitution  claimant 
from asserting priority against the claims of the bailee’s other 
creditors. See Chickering v. Bastress, 22 N.E. 542, 543 (Ill. 1889) 
(“[W]here  one  party,  by  means  of  contract,  but  without  no‐
tice to the world, suffers the real ownership of chattels to be 
in himself, and the ostensible ownership to be in another, the 
law will postpone the rights of the former to those of the ex‐
ecution  or  attachment  creditors  of  the  latter[.]”);  see  also 
Matter  of  Iowa  R.R.  Co.,  840  F.2d  535,  545  (7th  Cir.  1988) 
(denying constructive trust where “[n]othing in the way the 
Iowa  did  business  would  have  alerted  other  creditors  that 
the funds ostensibly in its control were held in trust”).  
    It  is  also  possible,  though  we  do  not  resolve  this,  that 
J&R’s  anonymous  use  of  Mississippi  Valley  in  order  to  de‐
ceive Swift into buying its cattle might support the equitable 
defense of unclean hands for the Trustee. See Baal v. McDon‐
14                                                        No. 13‐1377 

ald’s  Corp.,  422  N.E.2d  1166,  1171  (Ill.  1981)  (“Under  Illinois 
law, misconduct on the part of a plaintiff which will defeat a 
recovery in a court of equity under the doctrine of ‘unclean 
hands’ must have been conduct in connection with the very 
transaction  being  considered  or  complained  of,  and  must 
have  been  misconduct,  fraud  or  bad  faith  toward  the  de‐
fendant making  the contention.”); see also  Kull  at 273 (sug‐
gesting  that  the  constructive  trust  in  Omegas  Group  could 
have  been  denied  on  the  basis  of  unclean  hands).  Viewing 
constructive  trust  in  bankruptcy  for  what  it  is—the  remedy 
for a claim in restitution where the estate possesses property 
belonging to another—allows these defenses  to be available 
to the estate. 
     We need not explore every nook and cranny in the com‐
plex area of constructive trust in bankruptcy. It is enough to 
say that, in bankruptcy, a restitution claimant must at a min‐
imum  prove  its  interest  in  specific  property  in  the  estate’s 
possession to warrant  the remedy of constructive trust.  The 
estate, acting on behalf of the debtor’s general creditors, may 
have state‐law defenses against the restitution claim that the 
debtor  did  not  have.  On  remand,  the  court  should  look  to 
Illinois  law  to  determine  whether  J&R  has  a  good  claim  in 
restitution against the estate (and ultimately Mississippi Val‐
ley’s creditors). The court should also consider whether equi‐
table defenses bar J&R from recovering on that claim. 
      3. Tracing Proceeds 
   Finally,  we  turn  to  tracing.  Although  tracing  is  an  ele‐
ment  of  J&R’s  restitution  claim,  we  discuss  it  separately  to 
emphasize its importance. There can be no constructive trust 
without tracing a claimant’s interest to specific property. See 
Travelers Cas. & Sur. Co. of Amer., Inc. v. Northwestern Mut. Life 
No. 13‐1377                                                          15 

Ins. Co., 480 F.3d 499, 502 (7th Cir. 2007) (“The imposition of 
a constructive trust … requires the plaintiff to trace property 
that  is  rightfully  his  to  the  defendant.”);  see  also  5  COLLIER 
ON  BANKRUPTCY  ¶  541.28.  Without  tracing,  the  basic  ra‐
tionale  of  restitution  falls  away:  the  claimant  can  no  longer 
point to its specific property in another’s possession. Accord‐
ingly,  to  establish  its  right  to  a  constructive  trust  over  the 
funds  that  Mississippi  Valley  received  from  the  sale  of  its 
cattle,  J&R  needed  to  trace  the  money  it  received  to  those 
proceeds. See In re Comm’r of Banks & Real Estate, 764 N.E.2d 
66,  109–10  (Ill.  App.  Ct.  2001)  (claimant  has  the  burden  to 
trace property in restitution claim). 
    The  bankruptcy  and  district  courts  were  right  to  recog‐
nize  that  commingled  funds  require  special  treatment.  But 
they  failed  to  identify  what  that  special  treatment  entails. 
When  tracing  funds  in  a  commingled  account,  the  lowest‐
intermediate‐balance  rule  determines  the  extent  of  the 
claimant’s  interest  in  the  account.  C.O.  Funk  &  Sons,  Inc.  v. 
Sullivan  Equip.,  Inc.,  431  N.E.2d  370,  372  (Ill.  1982);  In  re 
Comm’r  of  Banks  &  Real  Estate,  764  N.E.2d  at  101.  This  doc‐
trine assumes that the debtor withdraws its own funds first 
and  leaves  the  trust  funds  intact.  If  the  balance  of  the  ac‐
count  dips  below  the  amount  of  deposited  proceeds,  the 
claimant’s interest abates accordingly. The claimant’s interest 
does  not  increase  if  the  debtor  later  deposits  additional 
funds into the account. Rather, “the claimant has no priority 
over  other  creditors  to  any  amount  in  excess  of  the  lowest 
intermediate balance.” C.O. Funk & Sons, 431 N.E.2d at 372–
73.  
    The lowest‐intermediate‐balance rule caps the restitution 
claimant’s  interest  because  later  deposits  are  made  with  as‐
16                                                         No. 13‐1377 

sets  to  which  all  the  debtor’s  creditors  have  an  equivalent 
claim.  If  multiple  restitution  claimants  successfully  trace 
their  property  back  to  the  same  commingled  account,  these 
claimants share the traced funds pro rata. The same equitable 
principle  may  rebut  the  assumption  that  the  debtor  spends 
its  own  money  first.  In  a  Ponzi  scheme,  for  example,  the 
fraud operates by paying “investors” with other victims’ de‐
posits.  In  such  a  case,  all  victims  of  the  fraud  may  have 
equivalent  claims,  thus  destroying  any  particular  victim’s 
entitlement to a constructive trust over the entire pool. “Be‐
tween claimants similarly situated, the equities of restitution 
(like  the  equities  of  bankruptcy)  favor  ratable  distribution.” 
See  Kull  at  285.  Cf.  In  re  Foos,  183  B.R.  149,  152–54  (Bankr. 
N.D. Ill.  1995) (erroneously applying Omegas Group to  deny 
constructive trust over debtor’s Ponzi scheme proceeds). 
   But  even  fraud  victims  must  trace.  In  Cunningham  v. 
Brown,  265  U.S.  1  (1924),  the  Supreme  Court  considered  a 
bankruptcy  trustee’s  avoidance  action  against  an  alleged 
preferential  payment  to  a  victim  of  the  debtor  Charles 
Ponzi’s  scheme.  The  Court  assumed  that  the  payment  re‐
dressed  a  fraud,  but  it  nevertheless  granted  the  trustee’s 
preference action. The Court explained: 
        [The  recipient  of  the  alleged  preference]  could 
        have followed the money wherever they could 
        trace  it  and  have  asserted  possession  of  it  on 
        the  ground  that  there  was  a  resulting  trust  in 
        their favor … . [This] they could do without vi‐
        olating any statutory rule against preference in 
        bankruptcy,  because  they  then  would  have 
        been endeavoring to get their own money, and 
        not money in the estate of the bankrupt. But to 
No. 13‐1377                                                        17 

       succeed they must trace the money, and therein 
       they  have  failed.  …  In  such  a  case,  the  de‐
       frauded  lender  becomes  merely  a  creditor  to 
       the extent of his loss and a payment to him by 
       the bankrupt within the prescribed period … is 
       a preference.  
Id. at 12–13. The same tracing logic applies in this case. 
                                 IV 
    Based on the facts found by the bankruptcy court, it ap‐
pears  likely  that  a  constructive  trust  over  the  funds  in  Mis‐
sissippi Valley’s account was in some amount proper. Missis‐
sippi Valley took J&R’s property (the cattle), sold it, and held 
the proceeds for J&R’s benefit. But we cannot find anything 
in  the  record  to  tell  us  such  critical  things  as  how  much 
money  was  in Mississippi Valley’s account, what the lowest 
intermediate  balance  of  the  account  was  after  the  proceeds 
were  deposited,  and  thus  whether  all  of  the  money  was 
properly  impressed  with  the  trust.  In  other  words,  J&R  has 
not  yet  shown  that  all  of  the  funds  paid  were  its  property. 
Nor can we be certain that the courts below have given ade‐
quate consideration to potential defenses available to the es‐
tate.  Because  we  cannot  determine  whether  the  transferred 
funds  were  “an  interest  of  the  debtor  in  property”  as  re‐
quired  to  support  the  trustee’s  preference  action  under  11 
U.S.C.  §  547,  we  remand  for  further  proceedings  consistent 
with this opinion.  
                                       REVERSED AND REMANDED.